Title: To Thomas Jefferson from Madame de Chastellux, 5 June 1803
From: Chastellux, Marie Joséphine Charlotte Brigitte Plunkett, Marquise de
To: Jefferson, Thomas


          
            Dear Sir
            Paris June the 5th. 1803.
          
          The remembrance of your friendship for the father of my Child, and the very kind letter you was so good as to write to me some years past at a moment I addressed you in favo’r of my dr. Boy emboldens me to claim your protection again, if you are of opinion that I can apply to the States of Maryland for an indemnification as being the direct & legal descendant of Lord Baltimore: my right which I readily & joyfully make up to my Son can be sufficiently ascertained, but I shall not go to that trouble & expence untill you have approved of my laying down before the States, those claims, which acquire I think more strength from resting upon the Child of one who was so entirely devoted to America; & to you I can say My dr. Sir that my poor Boy is to the full as unfortunate as Monsieur de Grasse’s family, as he must lose very nearly the whole of the small property he had to expect, it being in the hands of his cousin who is an Emigrant: this circumstance makes me wish still more ardently that attention should be paid to the application I am inclined to make, if countenanced by Monsieur de Chastellux friends, & Should it be attended to by the States of Maryland how satisfactory & flattering it would be to think, that the provision of my child, should be granted in consideration of his Father’s services, to that country which after his own was dearest to him!
          general la fayette who is the best of relations and warmest of friends wishes eagerly we may succeed, and as he writes upon the same subject, I shall only add that I beg as a favo’r My dr. Sir you will allow Monsieur Petry prime secretary to the french Legacy to consult you upon this head: he was entirely devoted to my husband, & sincerely wishes to serve his son.
          
          Believe me I entreat you with unfeigned affection and profound esteem
          My dr. Sir Your most obedient humble Servant
          
            Plunkett Chastellux
          
        